As filed with the Securities and Exchange Commission on February 3, 2016 Registration No. 333-208676 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITES ACT OF 1933 SANUWAVE Health, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1176000 (State or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 11475 Great Oaks Way, Suite 150 Alpharetta, Georgia 30022 (770) 419-7525 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Kevin A. Richardson, II Acting Chief Executive Officer SANUWAVE Health, Inc. 11475 Great Oaks Way, Suite 150
